Citation Nr: 1129720	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran was afforded a Travel Board hearing in June 2011.  A transcript is of record.

In the June 2011 hearing the Veteran's representative submitted a motion to Advance on Docket for advanced age.  As such, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level I hearing in the left ear, and Level VII hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA notice by letter, dated in September 2007.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available service treatment records.  The Board acknowledges that some service treatment records may have been destroyed by fire.  These outstanding records do not raise a reasonable possibility of substantiating the Veteran's claim for a compensable initial rating, where the Veteran separated from service in 1952 and has already been service-connected for bilateral hearing loss effective June 2007.  The Veteran did not otherwise identify outstanding records that he thought should be obtained.  

The Veteran was afforded a VA audiological examination in March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  As such, the examination with an addendum, which included audiological testing and review of the claims folder contains sufficiently specific clinical findings and is adequate for purposes of this appeal.  

There is no evidence in the record dated subsequent to the VA examination in March 2008 that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Facts and Analysis

The Veteran submitted numerous buddy statements, news articles and photographs pertaining to his noise exposure without hearing protection, and his difficulty hearing since service.  In addition several of the letters explained that the Veteran's current hearing loss was such that it was difficult for him to hear on the telephone, and impossible to hear from his right ear.  The letters also discussed the Veteran's difficulty understanding what was said to him, especially when the speaker faced towards his right ear; his tone deafness coupled with hesitation and embarrassment to sing, and his trouble appreciating concerts, church-singing groups, staged-performances, and other presentations because of his inability to discern tones.  One buddy statement offered an example of the types of miscommunications that occurred as a result of the Veteran's difficulty hearing.  For instance, the speaker might say that he would arrive at the Veteran's house "soon" yet the Veteran might hear "noon."  The buddy statements urged that the Veteran be granted a higher evaluation for his hearing difficulties experienced since service.  

The Veteran submitted a May 2007 audiological examination report from the University of North Texas, however where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As service connection for bilateral hearing loss was granted effective June 6, 2007, the private audiogram in May 2007 precedes the initial assignment of the disability rating and its findings are not pertinent in evaluating the Veteran's current level of disability.  

On VA audiological evaluation in March 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
25
55
RIGHT
35
30
80
85
95

The average pure tone threshold from 1000 to 4000 Hz was 31dB in the left ear and 73dB in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear, and 92 percent in the right ear.  

In his June 2009 Substantive Appeal, the Veteran expressed that his hearing loss interfered with his daily life and activities, and as such was very frustrating.  He contended that he deserved a 10 or 20 percent rating.  

In the June 2011 Board hearing, the Veteran indicated that his hearing loss was  a longstanding problem.  He described having problems in the real world that were not adequately assessed by wearing earmuffs in a soundproof booth.  Regarding his right ear, he explained that he had never been able to successfully use a telephone throughout his entire career without requesting the speaker to repeat himself, and explained that he could not understand the enunciation of words, making conversations confusing.  Regarding his left ear, he explained that it was better than the right, but that he still missed hearing words, especially in the presence of any background noise, such as public gatherings, music concerts, and church services.  The Veteran discussed his experiences in the service, and how he damaged his ears.  The Veteran described how his current hearing problems effected him in his daily life, as when he drove and could not hear his wife speaking to him from the passenger seat.  The Veteran reported that his wife had to scream, usually several times, and speak very clearly before he could understand what was said.  As such, he did not listen to traffic advice from her in case he would misunderstand.  The Veteran explained that he was unable to enjoy presentations due to his hearing difficulties, and depending on the speaker he might only understand approximately 50 percent or less of what was said.  He reported that he did not believe hearing aids would correct his problem.  The Veteran indicated that he believed his hearing problems were pretty much consistent over the years.  

Applying the values of the March 2008 audiological examination to the rating criteria results in a numeric designation of Level I in the left ear, and Level II in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Board notes, however, that because the puretone threshold at 1000Hz was 30dB, and at 2000Hz was 80dB, the audio thresholds for the March 2008 examination meet the exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(b).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 dB or less at 1000Hz and 70dB or more at 2000Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  In the instant case, using Table VIa for the right ear yields a numeric designation of VI, which is rounded to the next higher Roman numeral, VII.  This is combined with the numeric designation of I for the left ear according to Table VII, and produces a noncompensable rating.  

The Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for a bilateral hearing loss disability and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for higher ratings for more severe symptoms of hearing loss.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


